Citation Nr: 0510881	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-22 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The case was previously before the Board in 
May 2004 and was remanded for additional development.

The veteran, through his representative's February 2005 
brief, has raised the issue of entitlement to service 
connection for a psychiatric disorder (other than PTSD; 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996)).  This matter 
is referred to the RO for appropriate action.


FINDING OF FACT

The record contains no competent medical diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, a letter sent to the veteran dated in June 2004 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or VA bore the burden of producing or obtaining that 
evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the June 2004 VCAA letter essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant, as the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as well as VA treatment records.  In addition, 
the BVA has obtained a medical opinion to assist in answering 
the medical question presented in this appeal.  The veteran 
has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
the appellant's appeal, and the Board would observe that the 
veteran indicated in July 2004 that he had nothing else to 
add to his claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  Simply put, the 
record is complete and the matter is ready for appellate 
review.

The veteran asserts that he suffers from PTSD as the result 
of being assaulted during his military service.

Generally, to establish service connection for a particular 
disability, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With regard to PTSD, 
however, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires current medical evidence 
establishing a diagnosis of the condition, presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

In June 2004 the veteran underwent a VA PTSD examination for 
the purpose of determining whether the veteran suffers from 
PTSD.  The June 2004 examiner noted that his evaluation of 
the veteran was based on "a review of [the veteran's] VA 
Claim file, and the results of clinical/diagnostic interviews 
and psychological tests."  While the examiner noted that the 
veteran experienced significant symptoms of PTSD, the 
examiner found that the veteran did not meet the full 
criteria for PTSD.

The Board observes that a May 2000 VA medical record notes 
PTSD.  It appears, however, that PTSD was listed for the 
purpose screening; at any rate, the PTSD listed in the 
October 2000 VA clinical note is simply a conclusory 
statement and contains no indication of compliance with the 
DSM-IV.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against a grant of service 
connection for PTSD because the record contains no competent 
diagnosis of PTSD.  The opinion of the June 2004 VA examiner 
was rendered based upon a thorough clinical interview and 
extensive psychological testing.  The examiner described 
subjective complaints and objective findings in detail.  He 
provided sound medical reasoning for his finding that the 
veteran failed to meet the criteria for PTSD.  The Board 
notes in passing that PTSD was also not definitively 
diagnosed on a May 1999 VA discharge summary that included 
Axis I disability.

The Board has also considered the veteran's statements, which 
have been given weight as to his observations for psychiatric 
symptoms.  It does not appear, however, that the veteran is 
medically trained to offer any opinion as to the diagnosis or 
causation of PTSD.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  Where the determinative issue involves 
medical causation or a medical diagnosis, "competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


